DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 16/661963 filed October 23, 2019. Claims 1-20 are currently pending and have been considered below.

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 6, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-9, 11, 13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshihara et al. (US 2008/0069948).
Regarding claims 1 and 7: Yoshihara et al. discloses a resist coating apparatus having a spin chuck (20), a cup body (23), in addition to two photoresist solution supply sources (32, 62) feeding two resist dispensing nozzles (30, 60) located at different portions of the wafer (W) with two supply pipes (31, 61) forming a resist pipeline assembly (pars. 32-34, 56, figures 2 and 5). 
Regarding claims 2 and 8: Yoshihara et al. discloses that each of the resist dispensing nozzles is fed photoresist fluid through its own supply pipe (31, 62) (par. 34, 56, figure 5). 
Regarding claims 3 and 9: Yoshihara et al. further discloses a first and second arm (34, 64) coupled to the supply pipes (31, 61) for each nozzle (30, 60) (pars. 37, 57, figure 6). 
Regarding claims 5 and 11: Yoshihara et al. discloses moving mechanisms (35, 65) which move the first and second arms (34, 64) of the resist nozzles (30, 60) (par. 37, 56, figure 6), and while Yoshihara et al. does not explicitly describe the moving mechanisms as motors, the mechanisms being automated by the system controller (6) cause them to meet the basic definition of a “motor” as claimed.
Regarding claim 13: Yoshihara et al. further discloses a solvent nozzle (40) dispensing a solvent (S) such as a thinner to the wafer (W) (par. 34, figure 5).
Regarding claim 15: Yoshihara et al. discloses that the spin chuck (20) includes a rotation drive unit (21) having a motor (par. 32, figure 5).
Regarding claim 16: Yoshihara et al. discloses that the cup body (23) includes both a liquid drain (26a) and a gas exhaust (25a) (par. 33, figure 5). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. as applied to claims 1-3, 5, 7-9, 11, 13 and 15-16 above and further in view of Hasebe et al. (US 5,658,615). 
Regarding claims 4 and 10: Yoshihara et al. fails to explicitly disclose a water sleeve surrounding either of the resist supply pipes (31, 61). However, Hasebe et al. discloses a similar spin coating apparatus which includes an individual temperature adjustment mechanism (10) for each solution supply path consisting of a water supply path (11) surrounding the solution supply tubes (7, 8) designed to keep the solutions at a predetermined temperature (col. 6, lines 66+, col. 7 lines 1-14, figures 5-6). It would have been obvious for one of ordinary skill in the at before the effective filing date of the claimed invention to use a temperature adjustment mechanism with a water sleeve as taught by Hasebe et al. for the resist solution supply paths of Yoshihara et al. because Hasebe et al. teaches that maintaining the temperature this way helps ensure uniform viscosity of the applied resist and therefore a uniform coating (col. 1 lines 27-56, col. 10 lines 46+). 
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. as applied to claims 1-3, 5, 7-9, 11, 13 and 15-16 above and further in view of Takagi et al. (US 5,720,814).
Regarding claims 6 and 12: Yoshihara et al. fails to explicitly disclose that the second nozzle (60) is configured to dispense photoresist to an edge portion of the wafer (W). However, Takagi et al. discloses a similar resist coating apparatus having a plurality of resist nozzle groups (610, 620, 630) such that some nozzles (e.g. 613) dispense photoresist at an edge of the wafer (201) and some (e.g. 611) at the middle (col. 6 lines 54+, col. 7 lines 1-17, figures 1-3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a similar nozzle placement as taught by Takagi et al. for the second resist nozzle (60) of Yoshihara et al. because Takagi et al teaches that doing so with resist solutions having different viscosities (as is the case in Yoshihara et al.) leads to more uniform photoresist films (col. 7 lines 1-17). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. as applied to claims 1-3, 5, 7-9, 11, 13 and 15-16 above and further in view of Kinoshita (US 2010/0098869). 
Regarding claim 14: Yoshihara et al. fails to explicitly disclose an edge bead removal device. However, Kinoshita discloses a similar photoresist coating apparatus provided with an edge bead removal mechanism (6) which removes resist beads from the peripheral portion of the wafer by applying a rinse (par. 42). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use an EBR mechanism as taught by Kinoshita for the apparatus of Yoshihara et al. because Kinoshita teaches that this prevents the resist film coated on the wafer from peeling off (par. 42). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717
6/10/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717